DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Possible Status as a Continuation
The present application was filed as a continuation-in-part (CIP) of Application No. 14/756,311.  The examiner notes, however, that the present application discloses and claims only subject matter disclosed in parent Application No. 14/756,311, filed 25 August 2015, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application may constitute a continuation, rather than a CIP.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  
To change the claim of benefit, Applicant must (1) submit a Corrected Application Data Sheet (ADS) and (2) amend the claim of benefit set forth on page 1 of the specification as follows:  “This is a continuation of U.S. Application No. 14/756,311 entitled Antioxidant Micronutrients Formulation in Electronic Cigarettes.”
Applicant is referred to MPEP § 601.05(a)(II) for instructions on submitting a Corrected ADS.
Applicant is informed that a Petition for Delayed Claim of Benefit under 37 CFR 1.78 would not be required to change this application from a CIP to a continuation because the original claim of benefit was submitted in a timely manner.  MPEP § 211.03.  
Status of the Claims
Claims 1-13, as originally filed on 09 December 2019, are pending.  
Claim Objection
Claim 11 is objected to on the basis of the following informality:  The claim ends with a backslash (“\”).  However, MPEP § 608.01(m) requires that “[e]ach claim begins with a capital letter and ends with a period.”  Appropriate correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,682 B2.
The conflicting claims (the claims of the ’682 Patent) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claim 1 to claim 1 of the present application.  The only difference is that conflicting claim 1 requires that the atomizable liquid comprises Vitamin E, whereas present claim 1 does not.  However, present claim 1 recites the transitional phrase <comprising> in relation to the atomizable liquid and, therefore, encompasses atomizable liquids that include Vitamin E.  MPEP § 2111.03(I) (“The transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”).  Because the present claims are broader than the conflicting claims, it is appropriate to reject the 
Additional Remarks
The examiner conducted a search of the prior art and provides the following remarks:
The closest prior art is Malik et al. (US 2014/0150785 A1) in view of Xu (WO 2012/088675 A1) and Pera (US 2005/0241658 A1).  Malik et al. is directed to an electronic cigarette or inhaler (abstract and para. [0002]) and to atomizable liquid compositions for use in electronic cigarettes or inhalers (para. [0033]).  Malik et al. discloses that the liquid composition can comprise beneficial additives, such as vitamins (paras. [0033], [0036]), and identifies green tea extract (polyphenol) as an exemplary additive.  Most importantly, Malik et al. suggests that the atomizable liquid can be nicotine free (para. [0035]).
Although Malik et al. is silent in regard to Vitamin A, Xu teaches that it can be included in an atomizable liquid formulation for electronic cigarettes.  Specifically, the first exemplary embodiment of the atomizable solution set forth in Xu discloses that Vitamin A is among the vitamins present therein (Translation at “Content of the Invention”).
Next, although Malik et al. is silent in regard to resveratrol, Pera teaches that resveratrol can be included in a liquid formulation to assist persons reduce or quit tobacco smoking (paras. [0098], [0105], [0107], [0115]).  
However, none of the prior art references located by the examiner provides adequate motivation to include tert-butylhydroquinone (TBHQ) in an electronic cigarette formulation.  The examiner notes that Shahidi (2010) teaches that “common synthetic antioxidants used in the food industry, namely BHA, BHT, PG and TBHQ, have been under scrutiny owing to the growing concern over their potential carcinogenic effects” (page 932, left column).  MPEP § 2141.02(VI) (“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”).  
In sum, the examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  No prior art reference or combination of prior art references is sufficient to advance a proper rejection under either 35 U.S.C. 102 or 35 U.S.C. 103 against the independent claims of the present application, i.e., claims 1, 7, and 12.  
The examiner notes that additional prior art references considered for the purpose of evaluating the patentability of the present claims are listed on the PTO-892 that accompanies this Office action.  
*     *     *
Conclusion
Claims 1-13 are rejected.
Claim 11 is objected to.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
14 August 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611